 Case 18-14016-elf     Doc 63     Filed 02/12/20 Entered 02/13/20 11:01:47           Desc Main
                                  Document Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                              :      Chapter 13
         WANDA N. GBEMUDU,                          :
                   Debtor                           :      Bky. No. 18-14016 ELF


                                          ORDER

       AND NOW, upon consideration of the Debtor’s Motion to Modify Confirmed Plan (“the

Motion”), and after notice and hearing, and with the consent of the Chapter 13 Trustee,

       It is hereby ORDERED that:

1. The Motion is GRANTED.

2. The Debtor’s Amended Chapter 13 Plan (Doc. #54 ) is APPROVED.




Date: February 12, 2020

                                     ERIC L. FRANK
                                     U.S. BANKRUPTCY JUDGE
